PER CURIAM.
Appellant, Morris Lee Sales, seeks reversal of his convictions for second degree murder with a firearm and unlawful possession of a firearm during the commission of a felony. We affirm the judgment and sentence on the second degree murder count. However we vacate the conviction for possession of a firearm during the commission of a felony.
The defendant’s separate convictions for second degree murder with a firearm and possession of a firearm during the commission of a felony, based upon the same act, were impermissibly duplicative and violated the defendant’s double jeopardy rights. See Thomas v. State, 617 So.2d 1128 (Fla. 3d DCA 1993); Galban v. State, 605 So.2d 579 (Fla. 3d DCA 1992); Nixon v. State, 603 So.2d 660 (Fla. 3d DCA 1992). Accordingly, the conviction for possession of a firearm during the commission of a felony must be reversed.
Affirmed in part; reversed in part, and remanded for resentencing.